     Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 1 of 20

 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   JAY C. RUSSELL
     ADRIANO HRVATIN
 4   Supervising Deputy Attorneys General
     ELISE OWENS THORN, State Bar No. 145931
 5   TYLER V. HEATH, State Bar No. 271478
     IAN MICHAEL ELLIS, State Bar No. 280254
 6   TOBIAS G. SNYDER, State Bar No. 289095
     Deputy Attorneys General
 7    1300 I Street, Suite 125
      P.O. Box 944255
 8    Sacramento, CA 94244-2550
      Telephone: (916) 324-4921
 9    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
10   Attorneys for Defendants

11
                                IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                           SACRAMENTO DIVISION
14

15

16   RALPH COLEMAN, et al.,                                    2:90-cv-00520 KJM-DB (PC)

17                                             Plaintiffs, DEFENDANTS’ CENSUS, WAITLISTS,
                                                           AND TRANSFER TIMELINES
18                   v.                                    COMPLIANCE REPORTS FOR
                                                           INPATIENT MENTAL HEALTH CARE
19
     GAVIN NEWSOM, et al.,
20
                                            Defendants.
21

22

23         Defendants California Department of Corrections and Rehabilitation (CDCR) and

24   Department of State Hospitals (DSH) file the attached reports capturing data concerning patient

25   census, waitlists, and compliance with transfer timelines for inpatient mental health care in

26   compliance with the Court’s October 13, 2015 order. (ECF No. 5367.) A letter from CDCR and

27   DSH is attached enclosing the following census and inpatient reports, as modified under the April

28   19, 2017 order (ECF No. 5610): (1) DSH Coleman Patient Census and Waitlist Report (Exhibit
                                                           1
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 2 of 20

 1   A); (2) CDCR Psychiatric Inpatient Programs Coleman Patient Census and Waitlist Report

 2   (Exhibit B); (3) CDCR Mental Health Crisis Bed Patient Census and Waitlist Report (Exhibit C);

 3   (4) Psychiatric Inpatient Programs Census Report (Exhibit D); (5) CDCR Inpatient Programs

 4   Timelines Compliance Report (Exhibit E); and (6) DSH Psychiatric Inpatient Timelines

 5   Compliance Report (Exhibit F).

 6         The current compliance reports, Exhibits E and F, show that only one patient admitted to an

 7   inpatient program in December 2018 transferred to inpatient care beyond Program Guide

 8   timelines.

 9   Dated: January 15, 2019                                   Respectfully submitted,
10                                                             XAVIER BECERRA
                                                               Attorney General of California
11                                                             ADRIANO HRVATIN
                                                               Supervising Deputy Attorney General
12
                                                               /s/ Elise Owens Thorn
13                                                             ELISE OWENS THORN
                                                               Deputy Attorney General
14                                                             Attorneys for Defendants
15

16   CF1997CS0003

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
       Defs.’ Census, Waitlists and Compliance Reports for Inpatient Mental Health Care (2:90-cv-00520 KJM-DB (PC))
              Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19
                                                                EDMUND Page
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION            3 JR.,
                                                                       G. BROWN  of GOVERNOR
                                                                                     20
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        January 15, 2019

        Jay Russell, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANTS’ CENSUS, WAITLIST AND TRANSFER TIMELINES
                 COMPLIANCE REPORTS FOR INPATIENT MENTAL HEALTH CARE

        Dear Mr. Russell and Ms. Thorn:

                The California Department of Corrections and Rehabilitation (CDCR) and the California
        Department of State Hospitals (DSH) submit their monthly information on patient census,
        referrals, waitlists, and transfer timeline compliance for inpatient mental health care.

               The DSH Coleman Patient Census and Waitlist Report, attached as Exhibit A, and the DSH
        Psychiatric Inpatient Timelines Compliance Report, attached as Exhibit F, are based on data from
        the DSH Bed Utilization Management report.

               The CDCR Psychiatric Inpatient Programs Coleman Patient Census and Waitlist Report
        (Exhibit B), the CDCR Mental Health Crisis Bed Patient Census and Waitlist Report (Exhibit C),
        Defendants’ Psychiatric Inpatient Programs Census Report (Exhibit D), and CDCR’s Psychiatric
        Inpatient Timelines Compliance Report (Exhibit E) are generated using data from CDCR’s
        tracking software, the Referrals to Inpatient Programs Application.

                The reports attached as Exhibits A through D reflect data collected at a single point in
        time and, as a result, should not be used for purposes outside of the reports. The reports attached
        as Exhibits E and F are compliance reports from CDCR and DSH, both of which include
        requested compliance data for all referrals admitted to inpatient care in December 2018, for any
        inmate-patient who waited beyond the timelines specified in the Mental Health Services Delivery
        System Program Guide (2009 Revision) at 12-1-16. During December 2018, only one patient
        admitted to an inpatient program was transferred outside of the Program Guide timelines.
        CDCR’s compliance report shows that this patient was admitted to the program at 12:04 a.m.,
        four minutes into the fourth day. However, CDCR’s Electronic Health Record System indicates
        that the patient was admitted at 10:51 p.m. on December 3, 2018. Consequently, it is unclear
        whether the patient was transferred three or four days beyond Program Guide timelines.

        Sincerely,

        /s/ Katherine Tebrock                                        /s/ Stephanie Clendenin
        KATHERINE TEBROCK                                            STEPHANIE CLENDENIN
        Deputy Director                                              Acting Director
        Statewide Mental Health Program                              Department of State Hospitals
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 4 of 20




                     Exhibit A
 State of Ca ifornia                                                                                                                                                                                                                         EDMUND G. BROWN JR., Governor

 DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
 Patient Management Unit
 1600 Ninth Street, Room 420
 Sacramento, CA 95814


                                                                                                           DSH CDCR Patient Census and Waitlist Report
                                                                                                                          Data as of: 12/31/2018
 Acute Care Patients
                                                                                                               Beds         Medical Isolation
      DSH Facility - Acute - Female       Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                  -                      0                     0                   0                  0                      0
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                      0
                        Total                   -                      0                     0                   0                  0                      0                     0                      0                        0     (Includes 0 Waiting >10 Days)


 Intermediate Care Low Custody - Unlocked Dorms
                                                                                                               Beds         Medical Isolation
     DSH Facility - Unlocked Dorms        Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
                                                                                                             Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                   Atascadero                  256                   138                     2                   0                  0                     116           Referrals Pending                   Accepted Referrals
                       Coalinga                50                     48                     0                   0                  0                      2                 Review              CDCR Prison4              CDCR PIP5                 13

                        Total                  306                   186                     3                   0                  0                     118                   10                      2                        1     (Includes 0 Waiting >30 Days)



 Intermediate Care Low Custody - Unlocked Dorms - Female

  DSH Facility - Unlocked Dorms -                                                                              Beds         Medical Isolation
                                          Bed Capacity             Census             Beds on Hold1                                                  Available Beds                                  Waitlist                               Total Patients
              Female                                                                                         Redlined2          Rooms3
                                                                                                                                                                                                                                          Awaiting Admission
                                                                                                                                                                        Referrals Pending               Accepted Referrals
                       Patton6                 30                     10                     0                   0                  0                      20
                                                                                                                                                                             Review              CDCR Prison4          CDCR PIP5                      0
                        Total                  30                     10                     0                   0                  0                      20                    0                      0                        0     (Includes 0 Waiting >30 Days)

 1
   Beds on hold are assigned for internal patient movement and patients waiting to transfer to DSH.
 2
   Redlined beds are temporarily unavailable due to repairs.
 3
   Medical isolation rooms are required for licensing and physically differ from the other housing in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
 4
   Direct referrals from a CDCR prison for patients awaiting transfer to DSH for inpatient treatment.
 5
     Referrals for patients currently receiving inpatient treatment within a CDCR PIP referred to DSH for stepdown of LRH or Level of Care change.
 6
     Beds at DSH-P are for female patients only.
                                                                                                                                                                                                                                                                Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 5 of 20




Source: BUMMs                                                                                                                       1 of 1
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 6 of 20




                     Exhibit B
                                                                                                                 CDCR Psychiatric Inpatient Programs (PIP)
                                                                                                             Coleman Patient Census and Waitlist Report as of
                                                                                                                           December 17, 2018

                                                                                                                              Medical 
                                                                                              Beds           Beds                            Available 
           MALE ACUTE PIPs                                 Bed Capacity       Census                                         Isolation 
                                                                                            Reserved1      Redlined2                           Beds             Pending            Accepted                             Total Acute Referrals 
                                                                                                                              Rooms3                                                                  Total Waitlist
                                                                                                                                                               Referrals4          Referrals5                            Waiting > 10 Days
           California Health Care Facility (CHCF)               214             122             7               4                6              75
           California Medical Facility (CMF)                    218             115             9               0                0              94
           Total                                                432             237             16              4                6              169                15                   4                  19                      1

                                                                                                                              Medical 
                                                                                              Beds                                           Available                                                                                             Total Intermediate 
            MALE INTERMEDIATE LOCKED DORM PIP              Bed Capacity       Census                     Beds Redlined       Isolation                                             Accepted 
                                                                                            Reserved                                           Beds       Pending Referrals                           Total Waitlist                                Referrals Waiting
                                                                                                                              Rooms                                                Referrals
                                                                                                                                                                                                                                                       > 30 Days
            CMF                                                  84              78             4               0                0               2
            Total                                                84              78             4               0                0               2                 4                    0                   4                                               0

                                                                                                                              Medical 
                                                                                              Beds                                           Available 
            MALE INTERMEDIATE HIGH CUSTODY PIPs            Bed Capacity       Census                     Beds Redlined       Isolation 
                                                                                            Reserved                                           Beds
                                                                                                                              Rooms
                                                                                                                                                                                                                                                   Total Intermediate 
           CHCF Single Cell                                     300             258             22              2               12                6                                Accepted 
                                                                                                                                                          Pending Referrals                           Total Waitlist                                Referrals Waiting 
           CMF Multi Cell                                        70              62              4              0                0                4                                Referrals
                                                                                                                                                                                                                                                       > 30 Days
           CMF Single Cell                                       94              83              5              0                0                6
           Salinas Valley State Prison (SVSP) Multi Cell         44              15              2              0                0               27
           SVSP Single Cell                                     202             149             3               0                0               50
           Total                                                710             567             36              2               12               93                23                  12                  35                                               0

                                                                                                                              Medical 
                                                                                              Beds                                           Available                                                                                             Total Intermediate 
            MALE CONDEMNED PIP                             Bed Capacity       Census                     Beds Redlined       Isolation                                             Accepted                             Total Acute Referrals 
                                                                                            Reserved                                           Beds       Pending Referrals                           Total Waitlist                                Referrals Waiting 
                                                                                                                              Rooms                                                Referrals                             Waiting > 10 Days
                                                                                                                                                                                                                                                       > 30 Days
            California State Prison, San Quentin                 40              31             0               0                0               9
            Total                                                40              31             0               0                0               9                 0                    0                   0                      0                        0

                                                                                                                              Medical 
                                                                                              Beds                                           Available                                                                                             Total Intermediate 
            FEMALE HIGH CUSTODY PIP                        Bed Capacity       Census                     Beds Redlined       Isolation                                             Accepted                             Total Acute Referrals 
                                                                                            Reserved                                           Beds       Pending Referrals                           Total Waitlist                                Referrals Waiting 
                                                                                                                              Rooms                                                Referrals                             Waiting > 10 Days
                                                                                                                                                                                                                                                       > 30 Days
            California Institution for Women                     45              45             1               0                0               ‐1
            Total                                                45              45             1               0                0               ‐1                4                    0                   4                      0                        0


                                                                                                                              Medical                                                                                                              Total Intermediate 
                                                                                              Beds                                           Available                             Accepted                             Total Acute Referrals 
                                                           Bed Capacity       Census                     Beds Redlined       Isolation                    Pending Referrals                           Total Waitlist                                Referrals Waiting 
                                                                                            Reserved                                           Beds                                Referrals                             Waiting > 10 Days*
                                                                                                                              Rooms                                                                                                                   > 30 Days**
            GRAND TOTALS ‐ ALL PIPs                             1311            958             57              6               18              272                46                  16                  62                     1                         0
                                                                                                                                                                                                                 
           1 
               Beds Reserved ‐ Beds held or endorsed to by the Health Care Placement Oversight Program (HCPOP) for a specific patient.  The referral is either pending clinical acceptance by the PIP or the patient is pending transfer to the PIP.
           2 
               Beds Redlined ‐ Beds are temporarily unavailable fpr patient placement due to repairs or single cell status (if a two‐man cell).
           3 
               Medical Isolation Rooms ‐ Rooms are required for licensing and physically differ from the other housing cells in the program, i.e., have showers or restricted sightlines into the cell, and are deemed inappropriate for everyday use.
           4 
               Pending Referrals ‐ Includes all referrals received by the Mental Health Inpatient Referrals Unit (new inpatient referral, level of care transfers, least restrictive housing transfers) that are pending a clinical referral review, least restrictive 
           housing determination, HCPOP endorsement/bed vacancy, or inpatient program acceptance. 
           5
               Accepted Referrals ‐ Includes all referrals that have been endorsed to a bed, have been accepted by the inpatient program, and are awaiting transfer.
                                                                                                                                                                                                                                                                          Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 7 of 20




           *The one Acute referral,waiting greater than 10 days, is pending with a medical hold exception.




Data Source: RIPA                                                                                                                                                                                                                 CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 8 of 20




                     Exhibit C
                                             CDCR Mental Health Crisis Bed 
                                    Coleman  Patient Census and Waitlist Report as of
                                                  December 17, 2018


                                                                                                                 Total Pending 
CDCR MHCB                                              Beds     Available    Total Pending 
                     Bed Capacity     Census                                                  Beds Assigned        Referrals 
Programs                                             Redlined     Beds         Referrals
                                                                                                                  > 24 hours
Male Programs            427            236            22         169             5                 0                  0
Female Programs          22              17             0          5              5                 3                  2
            Totals       449            253            22         174             10                3                  2
                                                                                                                                    Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 9 of 20




Data Source: HEART                                                                      CCHCS, Health Care Placement Oversight Program
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 10 of 20




                     Exhibit D
              Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 11 of 20

                                                                                                                     Monday, 12/17/2018

                                                                                                                           Time: 04:30 PM



                     PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 12/17/2018
              Facility                           Bed Capacity                                Beds Occupied
                                                Male Acute Care Programs
                               PIP-Vacaville          218            No Score:                                              1
                                                                     Level I:                                              10
                                                                     Level II:                                             32
                                                                     Level III:                                            26
                                                                     Level IV                                              46
                                                                     Total Census:                                         115
                               PIP-Stockton           214            No Score:                                              3
                                                                     Level I:                                               4
                                                                     Level II:                                             23
                                                                     Level III:                                            27
                                                                     Level IV                                              65
                                                                     Total Census:                                         122
                            DSH-Atascadero             0             No Score:                                              0
                                                                     Level I:                                               0
                                                                     Level II:                                              0
                                                                     Level III:                                             0
                                                                     Level IV                                               0
                                                                     Total Census:                                          0
       Totals for Male Acute                         432                                                                   237
                                 Male Intermediate Care Facility (High Custody) Programs
                               PIP-Stockton           300            No Score:                                             14
                                                                     Level I:                                              10
                                                                     Level II:                                             51
                                                                     Level III:                                            35
                                                                     Level IV                                             148
                                                                     Total Census:                                        258
                                                                     Total out of LRH:                                    160
                               PIP-Vacaville           94            No Score:                                              1
                                                                     Level I:                                               5
                                                                     Level II:                                             28
                                                                     Level III:                                            15
                                                                     Level IV                                              34
                                                                     Total Census:                                         83
                                                                     Total out of LRH:                                    61
                         PIP-Vacaville Multi-          70            No Score:                                              0
                                person Cells
                                                                     Level I:                                               3
                                                                     Level II:                                             19
                                                                     Level III:                                             9
                                                                     Level IV                                              31
                                                                     Total Census:                                         62
                                                                     Total out of LRH:                                     27



                                                                                CCHCS, Health Care Placement Oversight Program
Page 1 of 3                                                                     Referrals to Inpatient Programs Application (RIPA)
               Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 12 of 20

                                                                                                                   Monday, 12/17/2018

                                                                                                                         Time: 04:30 PM



                      PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 12/17/2018
               Facility                          Bed Capacity                              Beds Occupied
                            PIP-Salinas Valley       202           No Score:                                              1
                                                                   Level I:                                               2
                                                                   Level II:                                             16
                                                                   Level III:                                            29
                                                                   Level IV                                              63
                                                                   PC 1370:                                              35
                                                                   WIC 7301:                                              3
                                                                   Total Census:                                         149
                                                                   Total out of LRH:                                     88
        PIP-Salinas Valley Multi-person Cells        44            No Score:                                              0

                                                                   Level I:                                               0
                                                                   Level II:                                              1
                                                                   Level III:                                             1
                                                                   Level IV                                              13
                                                                   PC 1370:                                               0
                                                                   WIC 7301:                                              0
                                                                   Total Census:                                         15
                                                                   Total out of LRH:                                      7
 Totals for Male ICF High Custody                   710                                                                  567
                                Male Intermediate Care Facility (Low Custody) Programs
                          PIP-Vacaville Dorms        84            No Score:                                              1
                                                                   Level I:                                               3
                                                                   Level II:                                             33
                                                                   Level III:                                            18
                                                                   Level IV                                              23
                                                                   Total Census:                                         78
                                                                   Total out of LRH:                                     14
                             DSH-Atascadero          256           No Score:                                              0
                                                                   Level I:                                              13
                                                                   Level II:                                             76
                                                                   Level III:                                            26
                                                                   Level IV                                              28
                                                                   Total Census:                                         143
                                DSH-Coalinga         50            No Score:                                              0
                                                                   Level I:                                               7
                                                                   Level II:                                             27
                                                                   Level III:                                             6
                                                                   Level IV                                               7
                                                                   Total Census:                                         47
 Totals for Male ICF Low Custody                     390                                                                 268




                                                                              CCHCS, Health Care Placement Oversight Program
Page 2 of 3                                                                   Referrals to Inpatient Programs Application (RIPA)
                 Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 13 of 20

                                                                                                                    Monday, 12/17/2018

                                                                                                                          Time: 04:30 PM



                        PSYCHIATRIC INPATIENT PROGRAMS CENSUS REPORT AS OF 12/17/2018
                 Facility                       Bed Capacity                                Beds Occupied
                                               Male Condemned Program
                             PIP-San Quentin         40             Total Census:                                         31




                                                  Female Programs
                                 DSH-Patton          30             No Score:                                              0
                                                                    Level I:                                               4
                                                                    Level II:                                              5
                                                                    Level III:                                             0
                                                                    Level IV                                               0
                                                                    Total Census:                                          9
        PIP-California Institution for Women         45             No Score:                                              8

                                                                    Level I:                                               2
                                                                    Level II:                                             10
                                                                    Level III:                                             7
                                                                    Level IV                                              18
                                                                    Total Census:                                         45
                                                                    Total out of LRH:                                      5
    Totals for Female ICF/Acute                      75                                                                   54
                            Total Inpatient Program Capacity and Census - Male and Female
              GRAND TOTALS                          1647                                                                 1157




                                                                               CCHCS, Health Care Placement Oversight Program
Page 3 of 3                                                                    Referrals to Inpatient Programs Application (RIPA)
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 14 of 20




                      Exhibit E
                                                CDCR INPATIENT PROGRAM REFERRALS:
                           COMPLIANCE WITH PROGRAM GUIDE TIMEFRAMES FOR ACUTE AND INTERMEDIATE REFERRALS
                                                          ADMITTED OR CLOSED IN DECEMBER 2018

                                                                     Patients                  Referrals
                                                      Patients
                                                                    Admitted                  Resu lting in       Exceptions to
    CDCR IDTT                   Tota l          r dmitted Within
                                                                 Outside Program               Rescind,          Program Guide
   Referral Type      I       Referrals           Program Guide
                                                                      Guide                   Rejection, o r      Timeframes 121
                                                  Timeframes 111
                                                                   Timeframes              Parole/Discharge

 Intermediate (ICF)              197                     186                   1                    10                   0
    Acute (APP)                  125                     119                   0                    6                    0
                                 322                    305                    1                    16                   0




[1] Program Guide timeframes: Transfer w ithin 30 days of referral for ICF, or w it hin 10 days of referra l for APP. Timeline begins when the completed referral is
received by the Menta l Health Inpatient Referra ls Unit (M H !RU); or if accepted at a Department of State Hospitals (DSH) program, upon DSH acceptance.
[2] Exceptions to t he Program Guide t imeframes in this report include : medical concerns and those referred that are on out-t o-court status, out -to-hospit al
status, and/or on medical or Vitek holds.
                                                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 15 of 20




Dat a Source: Referrals to Inpatient Programs Application (RIPA)                                                  CCHCS, Health Care Placement Oversight Program
                                         DETAIL OF ICF REFERRALS OUT OF COMPLIANCE
                                                        DECEMBER 2018




                                                                                                                  ltffl[.Jt!4;,I4,lt

                                                                                Unlocked Dorms   11/ 01/ 2018   ICF-Dorms: ASH         11/ 01/ 2018 07:20:00
ICF   SATF         MHCB   10/ 29/ 2018    10/ 31/ 2018         10/ 31/ 2018
                                                                                Unlocked Dorms   12/ 01/ 2018   ICF-Dorms: VPP         12/ 01/ 2018 08:07:00
             - -
                                                                                                                                                               Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 16 of 20
                                                                           DETAIL OF ICF REFERRALS OUT OF COMPLIANCE
                                                                                           DECEMBER 2018




                                                                                                                                                                                                 111;,f¥$itli1I4i
                                                                                                                        Delay: Clinical rejection
ICF-Dorms: ASH   11/ 01/ 2018 07 :29:00
                                          !CF-Dorms: VPP   12/ 03/ 2018   !CF-Dorms: VPP        12/ 04/ 2018 00:04:23   not ification process error.   Admitted       34               N               4
!CF-Dorms: VPP   12/ 01/ 2018 08 :07:00



                                                                                                                                                                  TOTAL DAYS OUT OF COMPLIANCE         4
                                                                                                                                                                                                                    Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 17 of 20
Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 18 of 20




                      Exhibit F
State of California                                                                                                                                                                                                EDMUND G. BROWN JR., Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                                  DSH Psychiatric Inpatient Timelines Compliance Report
                                                          Patients Admitted December 1 through December 31, 2018 Who Waited Beyond Program Guide Timelines


                                     Level of Care                                          Patients Waiting Outside Program Guide Timelines3                               Days Waited Outside Program Guide Timelines4

                              Intermediate Care Admissions                                                             0                                                                             0
                                        Subtotal                                                                       0                                                                             0
                                                                             1
     Exceptions to Program Guide Timelines - OTC, OTH, and Medical Holds                                               0                                                                             0
               Exceptions to Program Guide Timelines - Internal Referrals2                                             0                                                                             0
               Total Excluding Exceptions to Program Guide Timelines                                                   0                                                                             0

1
 Includes exceptions to the Program Guide timelines for referrals on hold for patients with out-to-court status, out-to-hospital status, and medical holds.
2
 Includes exceptions to the Program Guide timelines for CDCR patients currently receiving inpatient treatment within a DSH program and have been referred for internal movement within DSH (e.g., transfer to LRH, level of care transfers).
3
 Includes patients admitted in December 2018 who waited greater than 30 days from the DSH referral received date.
4
 Includes the total number of days patients admitted in December 2018 waited beyond 30 days from the DSH referral received date.
                                                                                                                                                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 19 of 20




Source: BUMMs                                                                                                      1 of 2
State of California                                                                                                                                                            EDMUND G. BROWN JR., Governor

DIVISION OF HOSPITAL STRATEGIC PLANNING AND IMPLEMENTATION
Patient Management Unit
1600 Ninth Street, Room 420
Sacramento, CA 95814




                                                                          DSH Psychiatric Inpatient Timelines Compliance Report
                                                   Patients Admitted December 1 through December 31, 2018 Who Waited Beyond Program Guide Timelines
Patients Admitted to Intermediate Care
                                                                                      Number of Days
                                                                                                                                              Total Days Waited
                                                   CDCR Direct/       Total Days on       Waited
                      Name               CDCR #                                                         Total Days on Hold   Exclusion Days       Excluding       Exception Reason(s)
                                                   DSH Internal          Waitlist     Beyond Program
                                                                                                                                                 Exceptions
                                                                                      Guide Timelines
                       -                   -              -                 -                -                  -                  -                  -                    -
  Total Number of Patients Waiting                Total Number of
                                           0                               0                0                   0                  0                 0                     -
           Over 30 Days                           Days All Patients
                                                                                                                                                                                                  Case 2:90-cv-00520-KJM-DB Document 6072 Filed 01/15/19 Page 20 of 20




Source: BUMMs                                                                                      2 of 2
